Citation Nr: 0401935	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-10 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
June 1995 rating decision that denied service connection for 
a low back disability, migraine headaches with blackouts and 
a bilateral knee disability (claimed as multiple joint pain).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to service connection for arthritis of the 
elbows.  

4.  Entitlement to service connection for a scar on the chin.

5.  Entitlement to an increased rating for major depression, 
currently evaluated as 70 percent disabling.

6.  Entitlement to an increased rating for lumbosacral 
degenerative joint disease, currently evaluated as 20 percent 
disabling.

7.  Entitlement to an increased rating for left knee sprain, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for internal 
derangement of the left knee, currently evaluated as 10 
percent disabling.

9.  Entitlement to an increased rating for right knee strain, 
currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for chronic 
cephalalgia/migraine, with history of blackouts, currently 
evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to April 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in June 1995, the RO denied 
service connection for bilateral hearing loss.  The veteran 
was notified of this decision and of his right to appeal by a 
letter dated later that month, but a timely appeal was not 
filed.  The veteran subsequently sought to reopen his claim 
for service connection for bilateral hearing loss.

By rating action dated in June 2001, the RO granted service 
connection for major depression and for left knee sprain.  A 
70 percent evaluation was assigned for the veteran's service-
connected psychiatric disability and a 10 percent evaluation 
was assigned for this left knee disability.  In addition, the 
RO denied the veteran's claims for an increased rating for a 
low back disability, internal derangement of the left knee, 
right knee strain and migraine headaches with history of 
blackouts.  The veteran has disagreed with the evaluations in 
effect for these service-connected disabilities.  

By rating decision dated in May 2002, the RO concluded that 
CUE was not present in the June 1995 rating decision that 
denied service connection for a low back disability, migraine 
headaches and a bilateral knee disability.  In addition, the 
RO denied the veteran's claims for service connection for 
arthritis of the elbows, bilateral hearing loss and a scar of 
the chin.  

During the hearing before the undersigned, the veteran 
asserted that there was CUE in the June 1995 rating decision 
since the RO failed to consider a claim for service 
connection for a psychiatric disability.  Since this matter 
has not been developed or certified for appeal, it is 
referred to the RO for appropriate action.

The veteran also raised a claim for a total rating based on 
individual unemployability due to service-connected 
disability during the hearing.  In light of the decision in 
this case to assign a 100 percent evaluation for major 
depression, this matter is moot.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral hearing loss; entitlement to service 
connection for arthritis of the elbows and a scar of the 
chin; and entitlement to an increased rating for lumbosacral 
degenerative joint disease will be considered in the REMAND 
following the ORDER section below.




FINDINGS OF FACT

1.  By an unappealed rating action dated in June 1995, the RO 
denied the veteran's claim for service connection for 
migraine headaches with blackouts, a low back disability and 
a bilateral knee disability (claimed as multiple joint pain).

2.  The veteran disagrees with the development undertaken in 
conjunction with his claim for service connection, and the 
conclusions made therein.

3.  The veteran's major depression is manifested by 
depression, anxiety, disturbed sleep, social isolation and 
suicidal ideation, productive of total social and industrial 
impairment.

4.  The veteran's left knee sprain is manifested by 
limitation of motion due to pain, comparable to no more than 
flexion limited to 45 degrees and extension limited to 10 
degrees.

5.  Internal derangement of the left knee is manifested by 
instability, productive of no more than slight impairment.

6.  The veteran's right knee strain is manifested by 
limitation of motion due to pain, comparable to no more than 
flexion limited to 45 degrees and extension limited to 10 
degrees.

7.  The competent (clinical) evidence of record does not 
demonstrate that the veteran averages more than one 
prostrating attack of migraine headaches in two months.


CONCLUSIONS OF LAW

1.  The veteran has not raised a legally sufficient claim of 
CUE in the June 1995 rating decision which denied service 
connection for migraine headaches with blackouts, a low back 
disability and a bilateral knee disability.  38 C.F.R. 
§ 3.105(a) (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

2.  The criteria for a 100 percent rating for major 
depression have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee sprain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2003).

4.  The criteria for an evaluation in excess of 10 percent 
for internal derangement of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2003).

5.  The criteria for an evaluation in excess of 10 percent 
for right knee strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2003).

6.  The criteria for an evaluation in excess of 10 percent 
for migraine headaches with blackouts have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  CUE 

Factual background

The veteran submitted a claim for service connection for, 
among other disabilities, migraine headaches with blackouts, 
residuals of a low back injury, and migratory joint pain, 
including in the knees, in May 1995.  He left blank the 
portion of the application on which he could list any 
treatment he had received following his discharge from 
service for the conditions for which he was seeking service 
connection.

By rating action dated in June 1995, the RO denied service 
connection for migraine headaches with blackouts, multiple 
joint pain and for a low back disability.  The rating 
decision summarized the pertinent findings in the service 
medical records.  It was concluded that the veteran's 
headaches had preexisted service and were not aggravated by 
service; the service medical records showed no findings 
regarding multiple joint pain; and that the veteran's in-
service low back complaints resolved without residual 
disability.  

The veteran submitted a notice of disagreement with respect 
to the claim for service connection for migraine headaches, 
and a statement of the case was issued.  However, he did not 
perfect an appeal of this matter, or file an appeal as to the 
claims for service connection for a low back disability or a 
bilateral knee disability (claimed as multiple joint pain).  
Subsequently, he sought to reopen his claim for service 
connection for these disabilities.  

By decision dated in January 2001, the Board found that the 
additional evidence received was new and material, and 
reopened the claims for service connection for migraine 
headaches with blackouts, a bilateral knee disorder and for a 
low back disability.  In addition, the Board found that 
service connection was warranted for each of these 
disabilities.  

Analysis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The issue before the Board is whether there was CUE in the 
June 1995 rating decision that denied service connection for, 
in pertinent part, migraine headaches with blackouts, a low 
back disability and a bilateral knee disability.  

The veteran asserts that the RO committed error in 
adjudicating the claim based solely on the service medical 
records, that such records were not reviewed carefully, and 
that an examination was not conducted.  In order to find that 
the rating action was clearly and unmistakably erroneous, it 
must be concluded that the evidence of record at the time 
service connection was denied was such that the only possible 
conclusion was that a grant of service connection was 
warranted.  CUE requires that error, otherwise prejudicial, 
must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  Such a conclusion cannot be made in this 
case.

In Graves v. Brown, 6 Vet. App. 166 (1994), the United States 
Court of Appeals for Veterans Claims (Court) described the 
high burden of proof required for a showing of CUE by 
reiterating the definition it has provided for clear and 
unmistakable error in relevant case law:

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. § 
3.105(d), there must have been an error 
in the prior adjudication of the claim.  
See Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  Either the correct 
facts, as they were known at the time, 
were not before the adjudicator or the 
regulatory provisions extant at the time 
were incorrectly applied.  Id. at 313.  
With regard to challenges to prior 
decisions by a claimant under 38 C.F.R. § 
3.105(a), the Court held in Russell that 
a "clear and unmistakable error" must be 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made.  Id.  
"It must always be remembered that [clear 
and unmistakable error] is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 [1993].  
Errors that are "clear and unmistakable" 
are undebatable; that is, reasonable 
minds could only conclude that the 
original decision was fatally flawed at 
the time it was made.  Id.  A 
determination that there was a "clear and 
unmistakable error" must be based on the 
record and the law that existed at the 
time of the prior decision of the agency 
of original jurisdiction or BVA, and 
subsequently developed evidence is not 
applicable.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

As noted above, the RO denied the veteran's claim for service 
connection for migraine headaches with blackouts, a low back 
disability and a bilateral knee disability in June 1995.  The 
Board concedes that the RO predicated its decision solely on 
the service medical records, as the only other evidence of 
record was the veteran's application for VA benefits.  As 
noted above, the veteran argues that the RO should not have 
predicated its determination only on the service medical 
records and that it should have scheduled an examination.  
The Board notes that the VA's failure to comply with the duty 
to assist cannot form a basis for a claim of CUE since such a 
breach creates only an incomplete rather than an incorrect 
record.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  In 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995), the Court noted 
that "the determinative issue was not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim."  The same issue is inherent in this 
case.  The veteran has raised questions concerning the 
appropriate development of the case, but he has not provided 
"persuasive reasons . . .as to why the result would have 
been manifestly different but for the alleged error.  Fugo, 6 
Vet. App. at 44.  The Board concludes, therefore, that the 
veteran has not raised a proper claim of CUE.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  

Finally, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West. 2002) (VCAA), and the regulations promulgated 
with respect thereto (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)), the case of Livesay v. Principi, 15 Vet. App. 
165 (2001) held that the VCAA did not apply to motions for 
CUE.  As the regulations do not provide any rights other than 
those provided by the Act itself, the Board finds that 
further development is not warranted in this matter under 
either the VCAA or the regulations that have been promulgated 
to implement the VCAA.

	II.  Increased ratings

On November 9, 2000, the President signed into law the VCAA.  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, 
VA will inform the veteran of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A.

With respect to notice, February and October 2002 VA letters 
to the veteran informed him of the evidence necessary to 
substantiate his claims, as well as VA development activity.  
As such, VA's duty to notify has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
advised in each letter that if he did not respond to the 
letter, the VA would wait 30 days from the date of the letter 
and then make a decision based on the evidence of record.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Board observes 
that a recently enacted law permits the VA to render a 
decision prior to the expiration of the time period the 
veteran was given to submit additional evidence.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of post 
service VA and private medical treatment.  The veteran has 
been afforded the opportunity for a personal hearing on 
appeal, and he testified before the undersigned in April 
2003.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
additional pertinent evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Accordingly, the 
Board will adjudicate the claims based on the current 
evidence of record.

The following apply to all the claims for an increased 
rating.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A.  Major depression 

Factual background

In a statement dated in April 2001, W.R.R., M.D., related 
that he had first examined the veteran in May 2000 and again 
earlier that month.  He noted that the veteran's condition 
had deteriorated in the previous year, despite ongoing 
treatment and the use of medications.  His symptoms 
reportedly included suicidal ideations, insomnia, low energy 
level and social isolation.  The physician stated that the 
veteran was unable to maintain or sustain any effective 
relationships with people.  On mental status evaluation, the 
veteran was neatly groomed and cooperative.  He was very 
depressed and talked about his suicidal thoughts.  He related 
that he frequently thought about using a gun.  There was 
definite impairment of the veteran's concentration and 
attention span.  He was oriented in all spheres.  The 
diagnostic impressions were major depression, recurrent, 
severe, with periodic suicidal ideation and chronic pain 
syndrome, severe.  The examiner opined that the veteran was 
totally and permanently disabled.  He was impaired both 
socially and occupationally.  The physician added that the 
veteran's response to treatment had been poor, and that his 
overall prognosis was also poor.  

The veteran was afforded a VA psychiatric examination in May 
2001.  His complaints included paranoid ideation about 
coworkers, concentration problems and suicidal thoughts.  On 
examination, the veteran had paranoid ideation of a 
persecutory type, focusing on feeling that he was being set 
up by his supervisors in an effort to fire him.  It was 
indicated that he slept poorly and frequently checked the 
windows of his apartment.  He was oriented times four.  He 
had some evidence of short-term memory problems.  He 
described ongoing depression and anxiety, and reported panic 
attack anxiety where his blood pressure and pulse rate 
increased.  The diagnostic impressions were major depression 
secondary to migraine headaches, back pain and knee pain, 
chronic, severe and obsessive-compulsive traits.  The Global 
Assessment of Functioning score was 40.  The examiner 
commented that the veteran's condition had caused severe 
social and occupational impairment.  

VA outpatient treatment records dated in 2000 and 2001 have 
been associated with the claims folder.  The veteran reported 
in November 2000 that he continued to have depression and 
that he felt despondent over not being able to engage in 
activities he had enjoyed in the past due to chronic pain.  
An examination showed that he appeared anxious and had a flat 
affect.  The assessment was depression secondary to chronic 
pain.  The Global Assessment of Functioning score was 60.  
When the veteran was seen in the mental health clinic in May 
2001, a mental status evaluation revealed that he was neatly 
dressed and well groomed.  His mood and affect were 
depressed, and he appeared sad at times.  He admitted to 
feeling very angry inside.  He was not psychotic and no 
delusions were present.  No panic symptoms were reported.  It 
was indicated that his sleep was disturbed by pain.  The 
assessments were recurrent major depression and obsessive-
compulsive traits.  The veteran complained of insomnia in 
July 2001.  He was noted to be a very rigid individual, and 
was very guarded and suspicious.  He denied suicidal 
ideations.  His mood was depressed and his affect was 
blunted.  He was noted to be paranoid and anxious.  The 
assessment was depression.

The veteran was seen in the mental health clinic in October 
2001.  He reported increased stress related to work and 
feared losing his job.  He described difficulty in 
concentrating on his job.  He felt irritable.  It was noted 
that he looked tense.  The assessment was major depression 
secondary to chronic medical condition, with paranoid 
features.  The Global Assessment of Functioning score was 40.  
It was stated that the veteran's condition was causing severe 
social and occupational impairment.  The examiner stated that 
the veteran was on the verge of losing his job and that he 
was very isolated socially.  He added that the veteran's 
condition might lead to unemployability if he lost his job.  
It was noted in December 2001 that the veteran's severe 
depression was refractory to treatment.  It was noted that he 
had been tried on nearly all antidepressant medication, but 
that none was helpful.  He reported that his suicidal 
ideation continued.  An examination disclosed that he was 
alert, oriented, neatly groomed, cooperative and coherent.  
His sleep was described as very poor, and he had terminal 
insomnia.  He had low energy with impaired concentration and 
memory.  

Additional VA outpatient treatment records show that the 
veteran was seen in a very agitated state in the mental 
health clinic in January 2002.   He related that he had 
homicidal urges toward a coworker.  He reported chronic sleep 
problems and an increase in paranoid ideation.  He appeared 
to be very anxious and he was tearful.  He reported paranoid 
ideation.  Later that month, he stated that he continued to 
feel depressed and had suicidal ideations.  He was anxious 
and depressed and had problems with his concentration and 
memory.  The diagnosis was major depressive disorder, chronic 
severe.  The Global Assessment of Functioning score was 44.  
The veteran was again seen in the mental health clinic in 
February 2002.  He remained markedly depressed and was very 
anxious about his job situation.  His sleep remained poor, 
and his energy level and concentration were impaired.  He had 
a depressed mood and affect.  He was oriented and neatly 
groomed.  The assessment was long history of treatment for 
refractory severe depression.  

A VA psychiatric examination was conducted in February 2002.  
The veteran complained of increased irritability, insomnia, 
nightmares, detached feelings and poor range of affect.  He 
also related that he felt tense around people, and that he 
had panic attacks that occurred daily.  On mental status 
evaluation, the veteran was not friendly, but he was 
cooperative.  He appeared withdrawn and his eye contact was 
poor, with downcast eyes.  Psychomotor activity appeared 
depressed and his posture appeared tense.  His speech was 
monotone, but clear and well-enunciated.  His expressive 
skills and vocabulary were good.  The veteran was alert, 
coherent and oriented times four.  He was able to concentrate 
with minimal difficulties.  He described his moods as low.  
His affect was congruent with his subjective report.  His 
facial expressions were sad and tired.  His thought processes 
were logical and goal oriented.  He did not exhibit 
perseverations, circumstantiality, tangentiality, thought 
blocking, flight of ideas, autistic thinking, loose 
association, indecisiveness, or derailment.  He did not 
exhibit somatic complaints, phobias, suspicious thoughts, 
homicidal or antisocial thoughts, hallucinations, delusions, 
paranoid ideation or ideas of reference.  The veteran 
appeared obsessed about suicide, and had thoughts of self-
depreciation.  He was able to think abstractly and had 
adequate judgment.  He had difficulty maintaining 
interpersonal relationships.  The diagnoses were major 
depression, severe (somewhat treatment resistant) and post-
traumatic stress disorder (PTSD).  The Global Assessment of 
Functioning score was 40.  

Additional VA outpatient treatment records have been 
associated with the claims folder.  The veteran was seen in 
the mental health clinic in August 2002 and related ongoing 
suicidal ideation, with no active plan.  He described 
anhedonia, social isolation, paranoid ideation, concentration 
and memory problems, insomnia and nightmares.  He also stated 
that he had exaggerated startle response, detached feelings 
and hypervigilance.  It was noted that his anger and 
irritability were causing problems with his job.  He reported 
that he had frequent anxiety attacks.  It was stated that 
medication and psychotherapy had done little to reduce his 
symptoms.  On examination, the veteran had a flat affect and 
he looked depressed.  The assessments were major depression, 
chronic dysthymia and rule out PTSD.  The Global Assessment 
of Functioning score was 40.  It was noted in October 2002 
that he had a flat affect.  The Global Assessment of 
Functioning score was 60.  

The veteran reported ongoing depression and anxiety in 
January 2003.  He remained socially isolated and was 
concerned about the health of his parents.  He had suicidal 
ideation, but no plan.  He continued to struggle at work.  He 
had paranoid ideation, memory and concentration problems, 
anhedonia, insomnia and irritability.  It was noted that he 
appeared to be anxious.  The assessments were major 
depression and dysthymia, and to rule out PTSD.  The Global 
Assessment of Functioning score was 40.  When seen in the 
mental health clinic in March 2003, it was indicated that the 
veteran continued to fell very depressed and anxious.  He had 
been treated for chronic depression and anxiety for the 
previous ten years, with no improvement in his symptoms.  It 
was noted that no medications had worked.  It was indicated 
that he continued to struggle at his job, where he was 
basically left alone.  It was also noted that he had some 
conflicts with coworkers and clients.  He remained paranoid 
and very socially isolated.  The assessments were major 
depression, and dysthymia, both severe.  The Global 
Assessment of Functioning score was 40.  The examiner stated 
that the veteran's condition was total and permanent given 
his unresponsiveness to treatment for the previous ten years 
and his deteriorating health status.  

In a statement dated in March 2003, Dr. R. related that he 
had again examined the veteran earlier that month.  He stated 
that the veteran's condition had deteriorated and that he had 
not responded to treatment.  The physician noted that he had 
reviewed records of other doctors and that the veteran's 
symptoms included total occupational and social impairment, 
gross impairment in thought process and communication, 
persistent danger of hurting self and others, and 
intermittent inability to perform activities of daily living.  
He added that the veteran had extreme deficiencies in all 
areas, such as work, family relations, judgment, thinking and 
mood.  The pertinent diagnostic impression was major 
depression disorder, severe, with accompanying dysthymia, 
chronic, severe.  Dr. R. concluded that the veteran was 
permanently and totally disabled.  

In a statement dated in April 2003, R.A.H., II, M.D., related 
that he had treated the veteran since July 2000.  He reviewed 
some of the veteran's private and VA medical records.  He 
noted that these records, including those of Dr. R. confirmed 
that the veteran had a psychiatric disability that was 
severe, and permanently and totally disabling.  He commented 
that the Global Assessment of Functioning score was 30/40.  
He concluded that the veteran had a 100 percent disability as 
a result of severe, chronic and permanent major depression 
and severe dysthymia.

In a letter dated in June 2003, the veteran resigned from his 
job due to his "chronic and severe service-connected 
disabilities and the orders of my VA and private 
physicians."  

Analysis 

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9434.  

The record reflects the fact that the veteran has been under 
nearly continuous treatment for his service-connected major 
depression for years.  He has been prescribed various 
medications, but he continues to experiences significant 
symptoms associated with his psychiatric disability.  
Initially, the Board notes that Dr. R. noted after examining 
him in April 2001 that the veteran was very depressed and had 
suicidal thoughts.  He concluded that his condition was 
severe, and that the veteran was totally and permanently 
disabled.  Similarly, following the VA psychiatric 
examination in May 2001, it was felt that the veteran's major 
depression was severe, and the Global Assessment of 
Functioning score was 40.  VA outpatient treatment records 
continue to demonstrate that the veteran experiences suicidal 
ideation, impaired memory and sleep disturbance.  During the 
VA psychiatric examination in February 2002, the veteran was 
described as being obsessed with suicide.  

The picture that emerges from a review of the veteran's 
psychiatric treatment is that his major depression has been 
resistant to treatment and that he experiences very severe 
symptoms on a continual basis.  It cannot be disputed that 
his service-connected psychiatric disability results in both 
social and occupational impairment.  Under the benefit of the 
doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a 
claimant to prevail, there need not be a preponderance of the 
evidence in the veteran's favor, but only an approximate 
balance of the positive and negative evidence.  In other 
words, the preponderance of the evidence must be against the 
claim for the benefit to be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  Although it is clear that the 
veteran does not suffer all the symptoms associated with the 
requirements for a 100 percent rating for a psychiatric 
disability, the fact remains that his major depression causes 
significant impairment.  Resolving doubt in his favor, the 
Board concludes that the evidence supports the assignment of 
a 100 percent evaluation for major depression.  

B.  Bilateral knee disabilities 

Factual background

In a statement dated in May 2000, a private physician related 
that he had examined the veteran who reported that his knees 
locked up.  An examination of the knees revealed some 
crepitus without edema.

The veteran was examined by G.C.M., M.D. in July 2000.  It 
was reported that the veteran complained that his knees 
became swollen and that he had constant pain in the knees.  
An examination of the right knee revealed severe pain to 
palpation on the anterior and posterior medial and lateral 
joint spaces.  There was marked pain on the medial and 
lateral anterior joint spaces and posterior joint spaces of 
the left knee.  The veteran could not squat, except with 
difficulty.  

In a statement dated in July 2000, Dr. H. related that he had 
reviewed various medical records, and examined the veteran 
that month.  The veteran described pain in each knee.  An 
examination of the right knee revealed pain over the 
anterior, medial and lateral aspects of the knee.  Medial and 
joint line pain was appreciated, and moderate crepitation was 
noted.  Range of motion was from -10 to 100 degrees.  Similar 
findings were reported concerning the left knee, except that 
range of motion was from -5 to 105 degrees.  Gait appeared to 
be normal.  

The veteran was afforded a VA examination of the joints in 
April 2001.  He stated that his knees lock, pop and crackle 
all the time.  He indicated that the knees had never really 
given out on him.  He also stated that the knees swell.  He 
maintained that he did not use a brace or wrap for the knees.  
An examination disclosed trace effusion in each knee.  
Tenderness was felt upon palpation in the generalized areas 
of the knees.  Flexion in the each knee was to 50 degrees, 
active and to 70 degrees, passive.  Extension was full, 
bilaterally.  McMurray's sign was positive on the left.  
Drawer sign was negative, bilaterally.  The left lateral 
collateral ligament was positive for motion, but was 
otherwise negative.  X-ray studies of the knees were normal.  
The pertinent diagnoses were internal derangement of the left 
knee with mild to moderate functional loss secondary to pain 
and lack of range of motion; left knee sprain with mild 
functional loss secondary to pain; and right knee strain with 
mild functional loss secondary to pain and loss of motion.

In a statement dated in August 2001, Dr. H. commented that he 
had reviewed the VA examination of the joints and that, based 
on that examination, as well as his examination conducted in 
July 2000, he believed a 30 percent evaluation was warranted 
for each knee.  

A VA general medical examination was conducted in February 
2002.  The veteran complained of pain, weakness, stiffness, 
subluxation, swelling, inflammation, instability, fatigue and 
lack of endurance in the knees.  He asserted that the 
symptoms were almost on a constant basis and that each 
episode lasted approximately thirty minutes to one hour.  The 
knee joints were within normal limits in appearance.  Range 
of motion was from 0-90 degrees, bilaterally.  Drawer test 
was within normal limits bilaterally.  McMurray's test was 
abnormal bilaterally, producing pain.  There was pain on 
motion in each knee.  The pertinent diagnoses were internal 
derangement of the left knee, and bilateral knee sprain.

In an April 2002 addendum to the examination referred to 
above, it was noted that X-ray studies of each knee were 
unremarkable.  Magnetic resonance imaging of the right knee 
revealed a small amount of joint fluid with features 
consistent with a tear of the posterior horn of the medial 
meniscus.  The articular cartilage appeared intact.  Magnetic 
resonance imaging of the left knee revealed possible meniscal 
degeneration at the posterior horn, but no clear tear was 
identified.  The pertinent diagnoses were torn medial 
meniscus of the left knee, with painful and diminished range 
of motion and instability;and right knee strain, with painful 
and diminished range of motion.  

Analysis 

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  
Diagnostic Code 5261.

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5257.

Service connection is in effect for a sprain of the left knee 
and right knee strain.  A 10 percent evaluation has been 
assigned for each knee.  The veteran alleges that the 
symptoms of his bilateral knee sprains warrant a higher 
rating.  The knee sprains are evaluated based on limitation 
of motion.  The fact remains, however, that the extensive 
medical records in this case fail to establish that the 
motion of either knee is limited to an extent that would 
warrant an increased rating.  In this regard, the Board notes 
that the result reported on the April 2001 VA examination are 
the most favorable to the veteran.  It must be observed, 
however, that active flexion was to 50 degrees in each knee.  
Moreover, extension was described as full in each knee.  As 
noted above, in order to assign a higher rating, flexion 
would have to be limited to 30 degrees.  Based solely on the 
objectively demonstrated limitation of motion, an increased 
rating is not appropriate for the sprain of either knee.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  In this regard, it is 
significant to observe that both the April 2001 and the April 
2002 VA examinations documented that pain on motion was 
present in each knee.  In light of the fact that the 
limitation of motion of each knee is insufficient to warrant 
a compensable rating, the 10 percent evaluations that are in 
effect for right and left knee sprains are based on the 
painful motion that is present.  The evidence in support of 
the veteran's claim consists of his statements regarding the 
severity of his knee disabilities.  In contrast, the medical 
findings on examination are of greater probative value, and 
furnish no basis on which a higher rating may be assigned.  
The Board concludes, therefore, that the preponderance of the 
evidence is against the claim for an increased rating for a 
left knee sprain or a left knee strain.

Finally, the veteran asserts that a higher rating should be 
assigned for internal derangement of the left knee.  As noted 
above, this disability is evaluated pursuant to the 
provisions of Diagnostic Code 5257.  The recent VA 
examinations establish that the most significant abnormal 
clinical finding is limitation of motion of the left knee.  
The Board acknowledges that the veteran has complained of 
locking and instability of the left knee.  It is significant 
to point out, however, that both the April 2001 and April 
2002 VA examinations demonstrated that Drawer sign was 
negative.  The Board concedes that the left lateral 
collateral ligament was positive for motion.  These findings 
do not show that the knee impairment is more than slight.  
Therefore, a higher rating is not warranted for internal 
derangement of the left knee.  The Board concludes that the 
medical findings on repeated examinations are of greater 
probative value than the veteran's subjective complaints 
concerning the severity of his disability.  

The Board has also considered the conclusions of Dr. H. who 
believes that a 30 percent evaluation should be assigned for 
each knee.  Although his examination in July 2000 showed some 
crepitation, the findings on the subsequent VA examinations 
do not show that the veteran's bilateral knee disabilities 
have increased in severity.  

C.  Migraine headaches 

Factual background

In a statement dated in July 2000, Dr. H. noted that he had 
examined the veteran that month.  The veteran reported 
recurring head pain.  The pertinent diagnosis was severe 
recurring cephalalgia associated with dizziness and 
blackouts, consistent with migraine cephalalgia.

The veteran was afforded a general medical examination by the 
VA in April 2001.  He related that he had at least six to 
eight headaches a month and that they lasted approximately 
one hour or longer.  The pain was more an aching pain at the 
front and was associated with some blurred vision.  He denied 
any true syncope.  He did not relate or mention any focal 
neurological symptoms that occurred during the headaches.  A 
neurological examination as it pertained to the headaches 
revealed that the pupils were equal, round and reactive to 
light and accommodation.  Extraocular movements were intact, 
as were cranial nerves II through XII.  Romberg was negative, 
and cerebellar testing was normal.  The diagnosis was chronic 
cephalalgia secondary to closed head injury.  

During a VA psychiatric examination in May 2001, the veteran 
related that he had migraine headaches that were prostrating 
and severe.  He claimed that they had occurred two to four 
times a week since 1994.  The pertinent Axis III diagnosis 
was migraine headaches.  

In August 2001, Dr. H. reported that the veteran had frequent 
completely prostrating attacks of migraine headaches.  He 
stated that the findings on the April 2001 VA examination 
would support a 30 percent evaluation.  

The veteran was again examined by the VA in February 2002.  
He stated that the symptoms of his migraine headaches 
included blurred vision, headache, nausea, dizziness and 
frustration.  He asserted that the episodes occurred four to 
eight times weekly with severe episodes at least four times 
per week.  He maintained that each episode lasted 
approximately one to three hours.  He reported that he was 
not able to function at all during these episodes.  It was 
noted that he was on medication, but reported a poor 
response.  A cranial nerve examination was within normal 
limits.  The pertinent diagnosis was migraines.  

Analysis 

A 30 percent evaluation may be assigned for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  With 
characteristic prostrating attacks averaging one in 2 months 
over last several months, a 10 percent evaluation may be 
assigned.  With less frequent attacks, a noncompensable 
evaluation may be assigned.  Diagnostic Code 8100.

The veteran asserts that a higher rating is warranted for 
migraine headaches.  The Board acknowledges that the veteran 
has reported when he was examined by the VA in 2001 and 2002 
that he has experienced some four to eight migraine headaches 
per week for many years.  The fact remains, however, that 
extensive VA outpatient treatment records have been 
associated with the claims folder and a review of these 
records fails to show that the veteran has complained of 
migraine headaches.  There is no objective evidence to 
support the veteran's allegations regarding the frequency of 
his migraine headaches.  Accordingly, the Board concludes 
that the medical evidence of record is of greater probative 
value than his statements regarding the severity and 
frequency of his migraines.  The Board finds, therefore, that 
the preponderance of the evidence is against the claim for an 
increased rating for migraine headaches.  


ORDER

The veteran has not raised a legally sufficient claim of CUE 
in the June 1995 rating decision, and the appeal is denied.

A 100 percent rating for major depression is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.

An increased rating for left knee sprain is denied.

An increased rating for internal derangement of the left knee 
is denied.

An increased rating for right knee strain is denied.

An increased rating for cephalalgia/migraine headaches with 
blackouts is denied.


REMAND

By rating action dated in May 2002, the RO denied the 
veteran's claims for service connection for bilateral hearing 
loss, arthritis of the elbows and for a scar on the chin.  
The veteran submitted a notice of disagreement with this 
determination in August 2002.  However, a statement of the 
case was not issued with respect to this claim.  Where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

As noted above, by decision dated in June 1995, the RO denied 
service connection for bilateral hearing loss.  The veteran 
was notified of this determination and of his right to appeal 
by a letter dated later that month, but a timely appeal was 
not received.  Although the veteran subsequently sought to 
reopen his claim, the RO considered the claim on a de novo 
basis.  Thus, the issue should be characterized as whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss.

The veteran also asserts that an increased rating should be 
assigned for his service-connected low back disability.  The 
Board notes that by letter dated in July 2003, the veteran 
was apprised of a change in the law.  However, subsequent to 
this letter, the provisions in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, concerning the evaluation of 
diseases of the spine were again revised.  The veteran has 
not been informed of the recent amendments.  In addition, the 
Board observes that the most recent VA examination for the 
spine, conducted in April 2002, failed to provide the 
specific range of motion for the lumbar spine, as required by 
the pertinent Diagnostic Codes.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.

2.  The RO should issue a Statement of 
the Case reflecting its adjudication of 
the issues of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for bilateral hearing loss; 
and entitlement to service connection for 
arthritis of the elbows and a scar on the 
chin.  The veteran should be afforded the 
appropriate period of time to respond.

3.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his service-
connected low back disability since 2000.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

4.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of the service-
connected low back disability.  The 
orthopedic examiner should comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

5.  Following completion of any 
additional development, including receipt 
of any additional evidence, the RO should 
readjudicate the issues on appeal.  If in 
order, the veteran should then be 
provided with a supplemental statement of 
the case addressing all evidence 
received.  Only if the veteran timely 
completes an appeal with regard to the 
issues of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for bilateral hearing loss and 
entitlement to service connection for 
arthritis of the elbows and a scar on the 
chin should these matters be returned to 
the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



